Citation Nr: 1401839	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a right ankle disability. 

2. Entitlement to an evaluation in excess of 10 percent for a left ankle disability.

3. Entitlement to a total disability evaluation based on individual unemployablity as due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1973 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) as an appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In April 2013, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Indianapolis RO.  A transcript of the hearing is associated with the claims file. 

In a Statement of Accredited Representative in Appealed Case, dated in June 2012, the Veteran (through his representative) stated that due to his service-connected disabilities, he was unable to obtain and maintain employment.  This claim is supported by the Veteran's receipt of Social Security Disability benefits beginning in November 2010.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Given the recent submission by the Veteran that he is not employed, and the indications of record which suggest that the Veteran's arthritis of the ankles is possibly involved in this lack of employment, the Board notes that entitlement to a TDIU, as part of the claim for a higher rating, is raised by the record.  It does not appear as though the Veteran has been provided the appropriate notice as to how to substantiate the TDIU portion of his claim, and upon remand, such a notice should be provided.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

It appears that the issues of service connection for bilateral tendonitis and gout, on a direct basis or secondary to a service-connected arthritis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), but this is not clear.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed.

The entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
  

FINDINGS OF FACT

1. The Veteran experiences marked limitation of motion of the right ankle.

2. The Veteran experiences marked limitation of motion of the left ankle.


CONCLUSION OF LAW

1. The criteria for the assignment of a separate disability rating of 20 percent for the service-connected right ankle have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5271 (2013).

2. The criteria for the assignment of a separate disability rating of 20 percent for the service-connected left ankle have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5271 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, there is no evidence that the Veteran's ankle disabilities have significantly changed and uniform evaluations are warranted.
In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
In the instant claim, the Veteran was awarded separate 10 percent ratings for osteoarthritis of each ankle under DC 5003.  The Veteran contends that his condition meets the criteria for a higher evaluation due to the instability and painful motion caused by his bilateral ankle disabilities.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 4 (1995).  

In the case at issue, the Veteran has been assigned disability ratings under DC 5003.  According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id.

In May 2010, the Veteran visited a VA podiatrist due to problems with his feet and ankles.  The Veteran reported a history of ankle sprains, which were treated with ankle braces.  He stated that he continued to have occasional instability.  Upon examination, the podiatrist found that range of motion was limited by pain.  As the Veteran can establish limitation of motion through confirmed findings of painful motion, the Veteran should instead be evaluated under DC 5271.  

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2012).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent. The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2012).  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2012).

At the Veteran's Travel Board hearing, the Veteran testified that he has pain in his ankles that results in instability and falls.  The Veteran stated that approximately every three days his feet begin to hurt and he experiences numbness and occasional swelling in both of his feet.  He stated that he has days when his pain is greater than others, but, due to his instability, he uses his custom shoes ordered by the VA and his cane on a daily basis.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based on all of the evidence, the Board finds that the Veteran is entitlement to disability ratings of 20 percent for marked limited motion for each ankle.  The Veteran's competent and credible testimony of swelling, numbness, instability and limitation of motion, as well as, the findings of the VA podiatrist warrant a 20 percent rating under DC 5271.  This is the highest possible evaluation under this code. 

Additionally, the Board notes that the symptoms exhibited by the Veteran are not so unique, in themselves, as to take the service-connected disability picture outside of the norm.  The Veteran's ankle disabilities are manifested by recurrent swelling, numbness, instability and limitation of motion.  Indeed, as noted, above-referenced symptoms are fully contemplated by the rating schedule, and thus, the claims will not be remanded for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Without taking into consideration all of the Veteran's problems with his ankles the current grant could not be justified, let alone a higher evaluation.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As the evidence of record, at the very least, places the claim into relative equipoise, separate 20 percent ratings will be assigned for each ankle.  


ORDER

A disability rating of 20 percent for the right ankle is granted.

A disability rating of 20 percent for the left ankle is granted. 


REMAND

As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The June 2012 statement of representative stated that the Veteran "cannot work" due to his service-connected disabilities.  
 
The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

After giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1. Provide all required notice and assistance in response to this derivative TDIU claim.  Also complete any necessary further development of this claim (including the new service connection claims it appears that the Veteran has rasied - as noted within the introduction above), including, but not limited to, having the Veteran undergo a VA compensation examination for a medical opinion concerning whether his service-connected disabilities as a whole, preclude him from obtaining and maintaining employment that could be considered substantially gainful when also considering his level of education, prior work experience and training, but not his age or impairment attributable to disabilities that are not service-connected.  38 C.F.R. §§ 3.340. 3.341, 4.15, 4.16, 4.18, and 4.19.  See also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

2.  Following the above-directed development, adjudicate this derivative TDIU claim in light of this and all other relevant evidence.  If this claim is denied, send the Veteran a Supplemental Statement of the Case (SSOC) addressing this derivative claim, and give him and his representative opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


